Citation Nr: 0313928	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  96-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to monetary benefits for birth defects in the 
veteran's children, claimed as a residual of the veteran's 
exposure to Agent Orange during service.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1966 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 hearing officer decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta Georgia.  That decision, in part, denied 
entitlement to monetary benefits for birth defects in the 
veteran's children, claimed as a residual of the veteran's 
exposure to Agent Orange during service.  

The case was previously before the Board in October 1998 and 
November 2000, when it was remanded to request additional 
information from the veteran.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran had active service in Vietnam during the 
Vietnam era.

3.  The veteran is presumed to have been exposed to an 
herbicide agent, Agent Orange, during his service in Vietnam.  

4.  The veteran has submitted no medical evidence documenting 
any birth defects in his children.  

5.  There is no evidence that the veteran's children have 
been diagnosed with spina bifida. 


CONCLUSION OF LAW

With respect to the claim for entitlement to monetary 
benefits for birth defects in the veteran's children, claimed 
as a residual of the veteran's exposure to Agent Orange 
during service, no error of fact or law has been alleged for 
which relief or entitlement may be granted.  The claim is 
legally insufficient.  38 U.S.C.A. §§ 1805, 5107(b) (West 
2002); 38 C.F.R. § 3.814 (2002); Sabonis v. Brown, 6 Vet. 
App. 426 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate the claim in letters dated December 
1998 and December 2002.  The latter letter also informed the 
appellant of VA's duty to assist the appellant and which 
party would be responsible for obtaining which evidence.  The 
RO's letter to the veteran dated December 19, 2002, 
specifically requested the veteran to "provide a list of the 
specific birth defects in your children and provide a list 
containing the names of all health care professionals and/or 
facilities (private and governmental) where the children had 
been treated for the claimed birth defects."  There was no 
response to this request.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II.  Monetary Benefits for Birth Defects

The veteran claims that he was exposed to Agent Orange during 
active service and that as a result of this exposure his 
children were born with birth defects.  Initially the Board 
notes that the evidence of record clearly shows that the 
veteran served in combat in Vietnam.  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. 
§  1116(f) (West 2002).  As such, the veteran is presumed to 
have been exposed to Agent Orange during his combat service 
in Vietnam.   

The veteran has made vague allegations that his children were 
born with birth defects which were the result of his in-
service Agent Orange exposure.  At a November 1995 hearing 
before an RO hearing officer the veteran testified that:  his 
oldest child was born with a hip deformity, his middle child 
was born with an abnormality in bone formation, and that his 
youngest child had sinus and allergy disorders.  He further 
testified that his grandchildren had to "have tubes put in 
their ears."

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran. 38 
U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 3.814(a)(2002).  
Within the meaning of this law "Spina bifida" means any 
form and manifestation of spina bifida except spina bifida 
occulta. 38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 
3.814(c)(3)(2002).  The Board notes that this is the only 
birth defect which warrants the award of monetary benefits 
based on the herbicide exposure of the veteran.  

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The Board is bound by the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 
7104(c)(West 2002).

In the present case, VA has requested that the veteran submit 
evidence showing the exact nature and medical diagnoses of 
the birth defects he claims were caused in his children by 
Agent Orange exposure.  The RO has specifically asked for 
this information from the veteran in letters dated December 
1998 and December 2002.  The appellant has failed to submit 
any of the evidence or information requested.  

The preponderance of the evidence is against the claim.  The 
veteran is a "Vietnam veteran" within the meaning of the 
applicable law and regulations.  He is presumed to have been 
exposed to Agent Orange during service.  However, there is a 
complete absence of medical evidence showing birth defects 
that the veteran claims his children have, and there is no 
medical evidence showing that they have spina bifida as 
contemplated by the applicable law and regulations.  38 
U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 3.814(c)(3)(2002).  
Therefore, the appellant does not meet the requirements set 
forth. The United States Court of Appeals for Veterans Claims 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  As there is no competent medical evidence showing 
that the veteran's children have birth defects, specifically, 
spina bifida, there is no basis upon which VA benefits can be 
granted for a child suffering from spina bifida under 38 
U.S.C. § 1805 and 38 C.F.R. § 3.814.  The claim is without 
legal merit and must therefore be denied.


ORDER

Entitlement to monetary benefits for birth defects in the 
veteran's children, claimed as a residual of the veteran's 
exposure to Agent Orange, including under the provisions of 
38 U.S.C.A. § 1805, is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

